In an action to recover damages for alleged malpractice, the defendant appeals from an order of the Supreme Court, Nassau County, dated February 4, 1964, which: (a) *971granted plaintiff’s motion to open his default; (b) vacated a prior order of dismissal made pursuant to rule 302 of the former Rules of Civil Practice (now CPLR 3404); and (c) restored the action to the pretrial calendar. Order affirmed, without costs. No opinion. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.